Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 12/23/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/23/2021.  In particular, claim 5 has been amended to limit molar ratio of O/M to 30/70 to 99/1 and to incorporate now-canceled claim 22, and claims 24 and 25 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102
Claims 5, 6, 9, 12, 15, 18, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkhofer (US 5,352,729).
With respect to claims 5, 24, and 25, Birkhofer discloses a pigment formulation comprising a finely divided pigment that is coated with a copolymer (abstract; col. 6, lines 20-25 and 37-39).  Exemplified Copolymer 1 is prepared from 1195 g of a C20-C24 olefin mixture (molecular weight of 308 g/mol) and 392 g of maleic anhydride acid-containing monomer (molecular weight of 98 g/mol) (col. 8, lines 5-16), which provides for molar ratio of olefin to maleic anhydride of 3.88/4, i.e., 49/51.  Copolymer 1 is treated with an isotridecanol (Copolymer 1c) and ethyl-1-naphthylamine (Copolymer 1d) (col. 8, lines 35-50), which provide for structures of Formulas (1) and (2), respectively.  Birkhofer also 
With respect to claim 6, the exemplified pigment formulation comprises ethyleneglycol monobutyl ether (col. 11, lines 17-18).  It is the examiner’s position that it acts as a crosslinking agent because it can react with the acid group of the copolymer.
With respect to claims 9, 12, 15, and 18,  attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. inkjet printing, flexographic printing, electrostatic image developing toner, or paint,  recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (US 5,352,729) in view of Goto (US 8,242,201).
The discussion with respect to Birkhofer in paragraph 5 above is incorporated here by reference.
Birkhofer discloses that the pigments can be treated with surfactants which improve wetting and/or distribution of the pigments (col. 6, lines 9-12), however, it fails to disclose a styrene-(meth)acrylic resin.
Goto discloses a pigment dispersion comprising a pigment, a polymer dispersion stabilizer comprising an alpha-olefin/maleic anhydride copolymer, and water (abstract), wherein the polymer dispersion stabilizer also includes styrene/acrylic copolymers (col. 10, line 56-67; col. 17, lines 1-5).
Given that both Birkhofer and Goto are drawn to pigment dispersions treated with alpha-olefin/maleic anhydride and further given that Goto teaches that it is also suitable to treat the pigment with a styrene/acrylic copolymer to stabilize the pigment, it would have been obvious to one of ordinary skill in the art to add a styrene/acrylic copolymer to the coated pigment of Birkhofer.  

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn